Per Curiam.
By the deed of Thomas Steel, Caleb Hyde and Rhoda, his wife, took an estate tail; for, though the rule in Shelley’s case, 1 Co. 94, had been modified by St. 1791, c. 60, § 3, yet such modification extended only to estates created by devise, and not to estates created by deed.* But as they never took any measures to bar the entail., the reversion expectant upon the determination of the estate tail remained in the grantor, and would have done so, if no express words to that effect had been contained in his deed. Co. Lit. 22 b. Then by his will, made the day after the execution of the deed, after reciting the deed, he provided that, in default of issue of both Caleb and Rhoda Hyde, to take, under the first limitation, as heirs in tail, if his daughter should again marry and have issue, such issue should take the estate in fee. Supposing this last gift good, by way of executory devise, still as the contingency, upon which it was to arise, never happened, it did not affect the reversion remaining in the devisor. By the residuary clause in his will, *283he gave all the residue of his real estate to his son and two daughters in fee, of whom Rhoda was one. The reversion being a vested interest, (2 Cruise’s Digest, 3d Amer. ed. 443,) subject only to be divested in favor of the issue of the daughter by another marriage, by way of executory devise, which contingency never happened, this reversion passed by his decease to his son and two daughters, and of course Rhoda took one third of the estate in fee, which passed by the deed of August 1st, 1834, executed by her husband and herself, to the tenant, to whom their life estate had before been conveyed by the deed of March 18th, 1834.
But the result would have been the same without the devise. In that event, the son and two daughters would have taken the same reversion in the same proportions, as heirs at law, and the deed of her husband and self, duly executed, would have vested the same title in the tenant.

Demandant nonsuit.


 By the Rev. Sts. c. 59, § 9, the same modification is extended to estates created by deed.